DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant’s election without traverse for examination on the merits of Species C1 as shown in Fig. 9A encompassing at least Claim(s) 1-20 and 22-24 and withdrawing from consideration, Claim(s) 15-21 and 25-31 in the reply filed on 5/23/2022 is acknowledged.  Claim(s) 1-14 and 22-24 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/3/2022, 3/19/2020, 6/12/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim(s) 1, 5, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by PARK IN KIL (KR 20170057133 A).
Referring to Claim 1, PARK IN KIL teaches an apparatus comprising:
a display ([0031]: “an electronic device according to another aspect of the present invention includes: a window; a display unit for displaying an image through the window”; Fig. 13; [0079]: “the electronic device includes a window 2100, a display portion 2200);
an ultrasonic sensor system underlying the display and configured to transmit and receive ultrasonic waves in an acoustic path through the display ([0030]: “a fingerprint sensing unit that is electrically connected to the pressure sensor and measures a difference in acoustic impedance generated by an ultrasonic signal in the floor of the fingerprint from the pressure sensor to detect a fingerprint”; [0032]: “The pressure sensor includes at least one of a first pressure sensor provided below the display unit”; Fig. 13; [0079]: “the electronic device includes a window 2100, a display portion 2200, a pressure sensor 2300, and a bracket 1370”; [0122]: “The fingerprint recognition sensor may be a pressure sensor”);
a light-blocking layer between the ultrasonic sensor system and the display, the light- blocking layer positioned in the acoustic path ([0081]: “a light shielding tape (not shown) is attached between the display portion 2200 and the backlight unit to block light leakage. The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film. The display portion 2200 and the backlight unit are adhered to the adhesive of the light shielding tape and the light of the backlight unit cannot escape to the outside of the display portion 2200 by the polyethylene film inserted into the light shielding tape. On the other hand, when the backlight unit is provided. the pressure sensor 2300 may be provided below the backlight unit”);
an adhesive layer between the display and the ultrasonic sensor system (Fig 13; [0082]: “The adhesive layers 410 and 420 may be provided to adhere and fix the pressure sensor 2300 between the display portion 2200 and the bracket 1370”), the adhesive layer positioned in the acoustic path and configured to allow the ultrasonic sensor system to be separated from the display (Fig 13; [0082]: “The adhesive layers 410 and 420 may be provided to adhere and fix the pressure sensor 2300 between the display portion 2200 and the bracket 1370. The adhesive layers 410 and 420 may be double-sided adhesive tapes, adhesive tapes, adhesives, or the like”; [0081]: “The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film”).

Referring to Claim 5, PARK IN KIL teaches the apparatus of claim 1, wherein the display is an organic light-emitting diode (OLED) display ([0081 ]: “The display unit 2200 displays an image to the user through the window 2100. The display unit 2200 may include an organic light emitting display (OLED) panel, and the like”).

Referring to Claim 7, PARK IN KIL teaches the apparatus of claim 1, wherein the adhesive layer includes a pressure- sensitive adhesive ([0081]: “The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film”).

Referring to Claim 9, PARK IN KIL teaches the apparatus of claim 1, further comprising: a mechanical stress isolation layer between the adhesive layer and the ultrasonic sensor system (Fig. 13; [0124]: “elastic layer 400 formed on the cutout portion 3300. At this time, it is preferable that the elastic layer 400 is formed so that the respective vibrations do not affect each other”.  Therefore, the elastic layer is considered a mechanical stress isolation layer due to its elasticity”), wherein the mechanical stress isolation layer includes a plastic material ([0059]: “The elastic layer 400 may be formed using elastic polymer, silicon, or the like”; and therefore made from a material that includes plastic.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2-3 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over PARK IN KIL as applied to Claim(s) 1 above, and further in view of Buchan (US 2017/0364726 A1).
Referring to Claim 2, PARK IN KIL doesn’t explicitly teach an electrical shielding layer between the ultrasonic sensor system and the display, the electrical shielding layer being electrically conductive and grounded, the electrical shielding layer positioned in the acoustic path.
Buchan teaches an electrical shielding layer between the ultrasonic sensor system and the display, the electrical shielding layer being electrically conductive and grounded, the electrical shielding layer positioned in the acoustic path ([0193]: A flexible printed circuit (FPC) 211 may be coupled to the sensor substrate 202. The FPC 211 may include one or more dielectric layers 212, one or more layers of metal interconnects 214, and one or more FPC vias 213 in some implementations. One or more FPC cover layers 215 (also known as a coverlay) may be positioned on an outer portion of one or more sides of FPC 211 to provide electrical isolation, protection of metal interconnects 214, and additional stiffness. Other layers, such as electrostatic shielding layers or EMI shielding layers (not shown) may be included on portions of FPC 211. The interconnects 214 of FPC 211 may be electrically and mechanically coupled to the sensor substrate 202 through a conductive adhesive 203, such as an ACF or a solder material).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Buchan for the purpose of providing electrical isolation, protection of metal interconnects, and additional stiffness.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 3, PARK IN KIL teaches the apparatus of claim 2, wherein each of the electrical shielding layer and the light-blocking layer is non-porous or substantially non-porous ([0044]: “can be formed with a porosity of 10% to 95%”).

Referring to Claim 22, PARK IN KIL teaches a method of manufacturing an apparatus, the method comprising:
providing a display device, wherein the display device includes a platen and a display underlying the platen ([0031]: “An electronic device according to another aspect of the present invention includes: a window; a display unit for displaying an image through the window”; Fig. 13; [0079]: “the electronic device includes a window 2100, a display portion 2200);
bonding a light-blocking layer ([0081]: “a light shielding tape (not shown) is attached between the display portion 2200 and the backlight unit to block light leakage. The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film. The display portion 2200 and the backlight unit are adhered to the adhesive of the light shielding tape and the light of the backlight unit cannot escape to the outside of the display portion 2200 by the polyethylene film inserted into the light shielding tape. On the other hand, when the backlight unit is provided. the pressure sensor 2300 may be provided below the backlight unit”); a mechanical stress isolation layer (clm 9), or combinations thereof to the display ((Fig. 13; [0124]: “elastic layer 400 formed on the cutout portion 3300. At this time, it is preferable that the elastic layer 400 is formed so that the respective vibrations do not affect each other”.  Therefore, the elastic layer is considered a mechanical stress isolation layer due to its elasticity”), wherein the mechanical stress isolation layer includes a plastic material ([0059]: “The elastic layer 400 may be formed using elastic polymer, silicon, or the like”; and therefore made from a material that includes plastic)
bonding an ultrasonic sensor system to the light-blocking layer ([0081]: “a light shielding tape (not shown) is attached between the display portion 2200 and the backlight unit to block light leakage. The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film. The display portion 2200 and the backlight unit are adhered to the adhesive of the light shielding tape and the light of the backlight unit cannot escape to the outside of the display portion 2200 by the polyethylene film inserted into the light shielding tape. On the other hand, when the backlight unit is provided. the pressure sensor 2300 may be provided below the backlight unit”), the mechanical stress isolation layer, or combinations thereof, wherein the ultrasonic sensor system is underlying the display and configured to transmit and receive ultrasonic waves in an acoustic path through the display and the platen, wherein the light-blocking layer, the electrical shielding layer, the mechanical stress isolation layer, or combinations thereof are in the acoustic path ([0030]: “a fingerprint sensing unit that is electrically connected to the pressure sensor and measures a difference in acoustic impedance generated by an ultrasonic signal in the floor of the fingerprint from the pressure sensor to detect a fingerprint”; [0032] :”The pressure sensor includes at least one of a first pressure sensor provided below the display unit”; Fig. 13; [0079]: “the electronic device includes a window 2100, a display portion 2200, a pressure sensor 2300, and a bracket 1370”; [0122]: “The fingerprint recognition sensor may be a pressure sensor”).
PARK IN KIL doesn’t explicitly teach bonding an electrical shielding layer, or combinations thereof to the display, wherein the electrically shielding layer is electrically conductive and grounded; the electrical shielding layer or combinations thereof are in the acoustic path.
Buchan teaches bonding an electrical shielding layer, or combinations thereof to the display, wherein the electrically shielding layer is electrically conductive and grounded([0193]: A flexible printed circuit (FPC) 211 may be coupled to the sensor substrate 202. The FPC 211 may include one or more dielectric layers 212, one or more layers of metal interconnects 214, and one or more FPC vias 213 in some implementations. One or more FPC cover layers 215 (also known as a coverlay) may be positioned on an outer portion of one or more sides of FPC 211 to provide electrical isolation, protection of metal interconnects 214, and additional stiffness. Other layers, such as electrostatic shielding layers or EMI shielding layers (not shown) may be included on portions of FPC 211. The interconnects 214 of FPC 211 may be electrically and mechanically coupled to the sensor substrate 202 through a conductive adhesive 203, such as an ACF or a solder material).
the electrical shielding layer or combinations thereof are in the acoustic path ([0081]: the capacitive touch electrodes may be in the acoustic path of the generated and reflected ultrasonic waves, such as above an active area of the sensor substrate 202 where reflected ultrasonic signals are detected by the array of sensor circuits 204).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Buchan for the purpose of providing electrical isolation, protection of metal interconnects, and additional stiffness.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 23, Buchan teaches the method of claim 22, wherein bonding the light-blocking layer, the electrical shielding layer, the mechanical stress isolation layer, or combinations thereof include laminating the light-blocking layer, the electrical shielding layer, the mechanical stress isolation layer, or combinations thereof to the display ([0081]).

Referring to Claim 24, PARK IN KIL teaches the method of claim 22, further comprising: bonding an adhesive layer to the display to allow at least the ultrasonic sensor system to be separated from the display, wherein the adhesive layer is positioned in the acoustic path (Fig 13; [0082]: “The adhesive layers 410 and 420 may be provided to adhere and fix the pressure sensor 2300 between the display portion 2200 and the bracket 1370”; Fig 13; [0082]: “The adhesive layers 410 and 420 may be provided to adhere and fix the pressure sensor 2300 between the display portion 2200 and the bracket 1370. The adhesive layers 410 and 420 may be double-sided adhesive tapes, adhesive tapes, adhesives, or the like”; [0081]: “The light shielding tape may be configured in such a manner that a pressure sensitive adhesive is applied to both sides of the polyethylene film”).

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over PARK IN KIL in view of Buchan as applied to Claim(s) 2 above, and further in view of Fennell (US 2014/0352440 A1).
Referring to Claim 4, PARK IN KIL teaches the apparatus of claim 2, wherein the light-blocking layer includes an opaque plastic material ([0044]: In addition, the first and second support layers 110 and 210 may be transparent or opaque in some cases); however,  PARK IN KIL doesn’t explicitly teach the electrical shielding layer includes a metal or metalized plastic having a thickness between about 0.1 μm and about 9 μm.
Fennell teaches the electrical shielding layer includes a metal or metalized plastic having a thickness between about 0.1 μm and about 9 μm ([0045]: deposited on top of a layer of copper or copper alloy with a thickness between approximately 0.1 μm and 0.5 μm).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Fennell for the purpose of providing scratch and corrosion resistance.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over PARK IN KIL as applied to Claim(s) 1 and 5 above, and further in view of Ganti (US 2015/0169136 A1).
Referring to Claim 6, PARK IN KIL doesn’t explicitly teach the display is a flexible OLED display formed on a plastic substrate.
Ganti teaches the display is a flexible OLED display formed on a plastic substrate ([0076]: For implementations in which light will be transmitted through the substrate 305 (e.g., if the substrate 305 is positioned between the display 30 and a backlight panel), the substrate 305 may be a glass, plastic or another transparent or substantially transparent material. However, if it is not necessary for light to be transmitted through the substrate 305 (e.g., if the substrate 305 is positioned below a backlight panel or if the display 30 is an emissive display, such as an organic light-emitting diode (OLED) display), the substrate 305 need not be formed of a transparent or substantially transparent material. Here, the display 30 includes an array of display pixels 505 on a substrate 515, which may be a glass or plastic substrate in some implementations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Ganti for the purpose of providing a flexible substrate that is not fragile, and free to bend, fold, and roll and for further enabling a crisper uniform image on the display compared to glass-based displays.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Claim(s) 8, and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over PARK IN KIL as applied to Claim(s) 1 above, and further in view of Fennell (US 2014/0352440 A1).
Referring to Claim 8, PARK IN KIL doesn’t explicitly teach the adhesive layer includes an epoxy-based adhesive, the epoxy-based adhesive including a thermoplastic ink. 
Fennell teaches the adhesive layer (by means of bonding as disclosed in [0035]) includes an epoxy-based adhesive, the epoxy-based adhesive including a thermoplastic ink ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Fennell in order for the adhesive layer to include includes an epoxy-based adhesive including a thermoplastic ink for the purpose of displaying good flexibility at low temperatures and high levels of stretching and heat resistance and further provide corrosion resistance.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.

Referring to Claim 10, PARK IN KIL teaches the apparatus of claim 1, wherein the ultrasonic sensor system includes:
a piezoelectric transceiver layer coupled to the sensor substrate ([0131]: “The piezoelectric element 7100 may be formed as a bimorph type in which a piezoelectric layer is formed on both sides of a substrate, or may be a unimorph type in which a piezoelectric layer is formed on one side of the substrate. In addition, electrodes may be formed on the upper and lower portions of the piezoelectric layer, respectively. That is, a plurality of piezoelectric layers and a plurality of electrodes are alternately stacked, so that the piezoelectric element 7100 can be realized) and including a piezoelectric material configured to generate the ultrasonic waves ([0132]: “The piezoelectric element 7100 provided between the diaphragm 7200 and the pressure sensor 2300 may be driven by a piezoelectric acoustic element or a piezoelectric vibrator in accordance with a signal applied through an electronic device, that is, an AC power source. That is, the piezoelectric element 7100 may be used as an actuator that generates a predetermined vibration according to an applied signal, that is, a haptic element, and may be used as a piezoelectric buzzer or a piezoelectric speaker for generating a predetermined sound”).;
an electrode layer coupled to the piezoelectric transceiver layer ([0133]: “a first electrode is formed on a portion where a plurality of piezoelectric layers and electrodes are repeatedly stacked”).
PARK IN KIL doesn’t explicitly teach a sensor substrate having a plurality of sensor pixel circuits disposed thereon.
Fennell teaches a sensor substrate having a plurality of sensor pixel circuits disposed thereon ([0024]: “The ultrasonic receiver 30 may include an array of pixel circuits 32 disposed on a substrate 34, which also may be referred to as a backplane, and a piezoelectric receiver layer 36 positioned on or otherwise coupled to the underlying pixel circuits 32”);
Furthermore, Fennell teaches a piezoelectric transceiver layer coupled to the sensor substrate (substrate 24) ([0023]: “piezoelectric transmitter layer 2”; [0024]: “piezoelectric receiver layer 36”) and including a piezoelectric material configured to generate the ultrasonic waves ([0132]: “The piezoelectric element 7100 provided between the diaphragm 7200 and the pressure sensor 2300 may be driven by a piezoelectric acoustic element or a piezoelectric vibrator in accordance
an electrode layer coupled to the piezoelectric transceiver layer ([0023]: “The voltage may be applied to the piezoelectric transmitter layer 22 via a first transmitter electrode 24 and a second transmitter electrode 26”; [0024]: “pixel input electrode 38 that electrically couples the piezoelectric receiver layer 36”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of PARK IN KIL with the invention of Fennell for the purpose of converting an electric charge generated by the piezoelectric receiver layer proximate to the pixel circuit into an electrical signal.  Also in view of 550 U.S. 398, 401 (2007), the aforementioned combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.
Referring to Claim 11, Fennell teaches the piezoelectric transceiver layer (22) is underlying the sensor substrate (34) and the electrode layer (26) is underlying the piezoelectric transceiver layer (Fig. 2).

Referring to Claim 12, Fennell teaches the apparatus of claim 10, wherein the piezoelectric transceiver layer (22) is underlying the electrode layer (24) and the sensor substrate (34) is underlying the piezoelectric transceiver layer (Fig. 2).

Referring to Claim 13, Fennell teaches the apparatus of claim 10, wherein the piezoelectric transceiver layer includes polyvinylidene fluoride (PVDF), polyvinylidene fluoride trifluoroethylene (PVDF-TrFE) copolymer, lead zirconate titanate (PZT), aluminum nitride (AlN), or composites thereof ([0027]: “piezoelectric materials that may be employed according to various implementations include piezoelectric polymers include ferroelectric polymers such as polyvinylidene fluoride (PVDF) and polyvinylidene fluoride-trifluoroethylene (PVDF-TrFE) copolymers. Examples of PVDF copolymers include 60:40 (molar percent) PVDF-TrFE, 70:30 PVDF-TrFE, 80:20 PVDF-TrFE, and 90:10 PVDR-TrFE. Other examples of piezoelectric materials that may be employed include Teflon® and other PTFE polymers, polyvinylidene chloride (PVDC) homopolymers and copolymers, polytetrafluoroethylene (PTFE) homopolymers and copolymers, and diisopropylammonium bromide (DIPAB)).

Referring to Claim 14, Fennell teaches the apparatus of claim 10, wherein the sensor substrate comprises a material selected from the group consisting of: glass, plastic, silicon, and stainless steel ([0041]: “the TFT substrate 34 may be a thin substrate, e.g., a glass or plastic substrate, on which the pixel circuits 32 are fabricated. In some implementations, the TFT substrate 34 may be silicon, single-crystal silicon or other semiconductor material, such as a silicon wafer or a silicon-on-insulator wafer”).

Examiner’s Note
Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  However, any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomire can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                        
/AMIE M NDURE/Examiner, Art Unit 3645

/DANIEL L MURPHY/Primary Examiner, Art Unit 3645